

114 S1279 IS: Southern Atlantic Energy Security Act
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1279IN THE SENATE OF THE UNITED STATESMay 11, 2015Mr. Warner (for himself, Mr. Scott, Mr. Kaine, Mr. Tillis, Mr. Perdue, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for revenue sharing of qualified revenues from leases in the South Atlantic planning
			 area, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Southern Atlantic Energy Security Act.
 2.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the Bureau of Ocean Energy Management.
			(2)Institution of
 higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
			(3)Qualified
 revenuesThe term qualified revenues means all bonus bids, rentals, and royalties (and other sums) due and payable to the United States from all leases entered into after the date of enactment of this Act that cover an area in the South Atlantic planning area.
 (4)SecretaryThe term Secretary means the Secretary of the Interior.
			(5)South Atlantic
 planning areaThe term South Atlantic planning area means the area of the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) that is located between the northern lateral seaward administrative boundary of the Commonwealth of Virginia and the southernmost lateral seaward administrative boundary of the State of Georgia.
 (6)StateThe term State means any of the following States:
 (A)Georgia. (B)North Carolina.
 (C)South Carolina. (D)Virginia.
				3.Preserving coastal viewsheds
 (a)In generalPrior to conducting a lease sale authorized under this Act that would offer leases within 30 nautical miles of the coastline, the Secretary shall consult with the Governor of each potentially affected State to establish appropriate lease stipulations for the management of the surface occupancy of the areas between the coastline and 30 nautical miles to mitigate any potential concerns regarding impacts to coastal viewsheds.
 (b)Considerations for production facilitiesThe Secretary and the State shall consider— (1)restricting the installation of permanent surface production facilities above the waterline for the purpose of production of oil or gas resources in any area that is within 12 nautical miles seaward from the coastline of the State;
 (2)allowing only subsurface production facilities to be installed in areas that are located between the point that is 12 nautical miles from seaward from the coastline of the State and the point that is 30 nautical miles seaward from the coastline of the State.
 (c)Development and production plan approvalIf permanent surface facilities are proposed to be installed within 30 nautical miles of the coastline, the Secretary shall not grant approval of the development and production plan unless it is determined that the facility is designed so that the impacts on coastal viewsheds are minimized, to the maximum extent practicable.
 (d)Onshore access to leases not restrictedNotwithstanding any other provision of this section, onshore facilities associated with the drilling, development, and production of the oil and gas resources of the South Atlantic planning area within 12 nautical miles seaward of the coastline of a State are allowed.
 (e)Temporary activities not affectedNothing described in subsection (a), (b), or (c) restricts, or gives the States authority to restrict, temporary surface activities related to operations associated with outer Continental Shelf oil and gas leases.
			4.2017–2022
 leasing programThe Secretary shall— (1)include the South Atlantic planning area in the outer Continental Shelf leasing program for fiscal years 2017 through 2022 prepared under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344); and
 (2)conduct in the South Atlantic planning area— (A)1 lease sale during fiscal year 2021; and
 (B)2 lease sales during fiscal year 2022. 5.Balancing of military and energy production goals (a)In generalIn recognition that the outer Continental Shelf oil and gas leasing program and the domestic energy resources produced under the program are integral to national security, the Secretary and the Secretary of Defense shall work jointly in implementing lease sales under this Act—
 (1)to preserve the ability of the Armed Forces of the United States to maintain an optimum state of readiness through continued use of the outer Continental Shelf; and
 (2)to allow effective exploration, development, and production of the oil, gas, and renewable energy resources of the United States.
				(b)Prohibition on
			 conflicts with military operations
 (1)In generalThe Secretary shall not make any tract available for lease under this Act if the President, in consultation with the Committees on Armed Services of the Senate and the House of Representatives, determines that the lease of that tract would conflict with military operations relating to national security.
 (2)Actions by personsNo person may engage in any exploration, development, or production of oil or natural gas on the outer Continental Shelf under a lease issued under this Act that would conflict with any military operation, as determined in accordance with—
 (A)the agreement entitled Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf and dated July 20, 1983; and
 (B)any revision or replacement for the agreement described in subparagraph (A) that is agreed to by the Secretary of Defense and the Secretary during the period beginning on July 21, 1983, and ending on the day before the date of issuance of the lease under which the exploration, development, or production is conducted.
					6.Disposition of
			 revenues
 (a)In generalNotwithstanding section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), for each of fiscal years 2017 through 2022, the Secretary shall deposit—
 (1)50 percent of any qualified revenues in the general fund of the Treasury; and
 (2)50 percent of any qualified revenues in a special account in the Treasury from which the Secretary shall disburse amounts to the States in accordance with subsection (b).
				(b)Allocation to States
 (1)In generalSubject to paragraphs (2) and (3), effective for each of fiscal years 2017 through 2022, the Secretary of the Treasury shall allocate the qualified revenues described in subsection (a)(2) to each State in amounts (based on a formula established by the Secretary, by regulation) that are inversely proportional to the respective distances between—
 (A)the point on the coastline of each State that is closest to the geographical center of the applicable leased tract; and
 (B)the geographical center of that leased tract.
 (2)Minimum allocationThe amount allocated to a State for each fiscal year under paragraph (1) shall be not less than 10 percent of the amounts available under subsection (a)(2).
 (3)MandateOf the amounts received by a State under paragraph (1), the State shall use, at the discretion of the Governor of the State—
 (A)10 percent— (i)to enhance State land and water conservation efforts;
 (ii)to improve State public transportation projects;
 (iii)to establish alternative, renewable, and clean energy production and generation within each State; and
 (iv)to enhance beach nourishment and costal dredging; (B)2.5 percent to enhance geological and geophysical education for the energy future of the United States in accordance with section 7.
					7.Enhancing
			 geological and geophysical education for America’s energy future
			(a)In
 generalThe Secretary, acting through the Director, shall partner with institutions of higher education selected under subsection (c) to facilitate the practical study of geological and geophysical sciences of areas on the Atlantic region of the outer Continental Shelf and elsewhere on the Continental Shelf of the United States.
 (b)FocusActivities conducted by institutions of higher education under this section shall focus all geological and geophysical scientific research on obtaining a better understanding of hydrocarbon potential in the South Atlantic planning area while fostering the study of the geological and geophysical sciences at institutions of higher education in the United States.
			(c)Selection of
			 institutions
 (1)SelectionNot later than 180 days after the date of enactment of this Act, the Governor of each State may nominate for participation in a partnership—
 (A)1 institution of higher education located in the State; and
 (B)1 institution of higher education that is a historically Black college or university (as defined in section 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a))) located in the State.
 (2)PreferenceIn making nominations under paragraph (1), each Governor shall give preference to those institutions of higher education that—
 (A)demonstrate a vigorous rate of admissions of veterans of the Armed Forces of the United States; and
 (B)meet the criteria described in paragraph (3). (3)CriteriaThe Governor shall select as a partner any institution of higher education nominated under paragraph (1) that the Governor determines demonstrates excellence in 1 or more of the following criteria:
 (A)Geophysical sciences curriculum. (B)Engineering curriculum.
 (C)Information technology or other technical studies related to seismic research, including data processing.
					(d)Research
			 authority
				(1)In
 generalExcept as provided in paragraph (2), an institution of higher education selected under subsection (c)(3) may conduct research under this section on the expiration of the 30-day period beginning on the date on which the institution of higher education submits to the South Atlantic Regional Director of the Bureau of Ocean Energy Management a notice of the research.
				(2)Permit
 requiredAn institution of higher education may not conduct research under this section that uses any solid or liquid explosive, except as authorized by a permit issued by the Director.
				(e)Data
				(1)In
 generalThe geological and geophysical activities conducted under this section—
 (A)shall be considered to be scientific research and data produced by the activities;
 (B)shall not be used or shared for commercial purposes;
 (C)shall not be produced for proprietary use or sale; and
 (D)shall be made available by the Director to the public.
					(2)Submission of
 data to BOEMNot later than 60 days after completion of initial analysis of data collected under this section by an institution of higher education selected under subsection (c)(3), the institution of higher education shall share with the Director any data collected requested by the Director.
 (3)FeesThe Director may not charge any fee for the provision of data produced in research under this section, other than a data reprocessing fee to pay the cost of duplicating the data.
 (f)ReportNot less frequently than once every 180 days, the Director shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the data derived from partnerships under this section.
			8.Atlantic
 regional officeNot later than the last day of the outer Continental Shelf leasing program for fiscal years 2012 through 2017 prepared under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the Director shall establish an Atlantic regional office in an area that is—
 (1)included in the outer Continental Shelf leasing program for fiscal years 2017 through 2022 prepared under section 18 of that Act (43 U.S.C. 1344); and
 (2)determined by the Director to have the highest potential for resource development.